Citation Nr: 0510816	
Decision Date: 04/15/05    Archive Date: 04/27/05

DOCKET NO.  02-03 510A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs VA Medical Center in Los 
Angeles, California


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred from April 27, 1997, to April 28, 
1997. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had military service from October 1958 to 
February 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of November 1997 decisions by the 
Department of Veterans Affairs (VA) VA Medical Center (VAMC) 
in Los Angeles, California.  The veteran testified before the 
undersigned at a hearing held at the Los Angeles, California 
Regional Office in November 2002.  Although he appointed the 
California Department of Veterans Affairs as his 
representative in February 1999 in connection with a claim 
for service connection, at his November 2002 hearing before 
the undersigned, the veteran clarified that he was 
representing himself in the instant appeal. 

At his November 2002 hearing, the veteran raised the issue of 
entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for left hand disability resulting from treatment at a VA 
facility.  This matter is referred to the Regional Office in 
Los Angeles, California for appropriate action.


FINDINGS OF FACT

1.  Service connection is not in effect for any disorder.

2.  On April 27, 1997, the veteran was transported by 
ambulance to a private hospital for treatment of his 
diabetes; he was kept overnight and discharged on April 28, 
1997.

3.  At the time the veteran was hospitalized in April 1997, 
he was not enrolled in a program of VA vocational 
rehabilitation.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses arising from emergency care provided at a 
non-VA facility from April 27, 1997, to April 28, 1997, have 
not been met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 17.120, 17.121, 17.1000, 17.1001, 17.1002 
(2004); 66 Fed. Reg. 36,467 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 redefined VA's 
duty to assist a claimant in the development of a claim.  
Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence that VA will seek to provide, which 
information and evidence the claimant is expected to provide, 
and to ask for any evidence in the claimant's possession that 
pertains to a claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the Agency of Original Jurisdiction on a 
claim for VA benefits, even if the claim and initial 
unfavorable adjudication occurred prior to the effective date 
of the VCAA.

The claim at issue was denied in November 1997 decisions by 
the VAMC.  The decisions explained that since service 
connection was not in effect for any disorder, payment or 
reimbursement of the unauthorized medical expenses at issue 
was not warranted.  The veteran was provided with a statement 
of the case in April 2002 which notified him of the issue 
addressed, the evidence considered, the adjudicative action 
taken, the decision reached, the pertinent law and 
regulations, and the reasons and bases for the decision.  The 
Board notes that the VAMC has not separately advised the 
veteran of the information and evidence necessary to 
substantiate his claim, or informed him of the respective 
responsibilities of each party in obtaining evidence.  
Inasmuch, however, as disposition of the instant appeal is 
governed by the provisions of chapter 71 of title 38 of the 
United States Code, neither the VCAA nor the implementing 
regulations of the VCAA are applicable to the veteran's 
claim.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  

Moreover, even assuming that the VCAA and implementing 
regulations are applicable to the instant appeal, as will be 
discussed in further detail below, the  veteran lacks a legal 
basis of entitlement to the benefit sought (in the absence of 
service connection for any disability).  In VAOPGCPREC 5-
2004, VA's Office of General Counsel held that VA is not 
required to provide the notice specified in 38 U.S.C. 
§ 5103(a) where the claim at issue cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit.  The Board accordingly finds that the 
veteran has received the notice to which he is entitled in 
connection with his claim.

With respect to VA's duty to assist the veteran in obtaining 
evidence in connection with his claim, VAOPGCPREC 5-2004 also 
held that VA is not required to assist a claimant in 
developing evidence to substantiate a claim where there is no 
reasonable possibility that such aid could substantiate the 
claim because there is no legal basis for the claim or 
because undisputed facts render the claimant ineligible for 
the claimed benefit.  In this case, the complete medical 
records describing the circumstances of the veteran's 
admission and discharge from the private medical facility in 
April 1997 are not on file.  Inasmuch, however, as the 
disposition of this case turns on the lack of service 
connection for any disability (and the related fact that the 
veteran was not participating in a program of VA vocational 
rehabilitation in April 1997), the complete records from the 
facility in question are not relevant to the instant appeal 
and need not be obtained.

The Board consequently finds that the veteran will not be 
prejudiced by proceeding to the merits of the claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Factual background

The record shows that service connection is not in effect for 
any disability.

On April 27, 1997, the veteran was transported by ambulance 
to a private hospital.  He was kept overnight at the hospital 
and discharged on April 28, 1997.  Available records from the 
private facility do not describe the circumstances 
surrounding the veteran's admission and stay, but the 
discharge instructions indicate that he was to follow up with 
a VA hospital.  Other records on file show that collection 
actions were initiated against the veteran to recover the 
medical debts incurred for the period in question.

On file is a document dated in July 1997 showing that the 
veteran registered on that date with the Los Angeles Unified 
School District Division of Adult Education and Career 
Education.  In August 1997 he completed an application with 
the State of California's Vocational Rehabilitation Services.  
A September 1997 Certificate of Eligibility shows that the 
State of California determined that the veteran was entitled 
to state vocational rehabilitation benefits.

In several statements on file the veteran contends that he 
went into "diabetic shock" on April 27, 1997, resulting in 
his transport to a private hospital.  He indicates that when 
he arrived at the hospital he informed the staff that he was 
unable to pay for medical services, and therefore requested 
transport to a VA medical center; he explained that the staff 
instead kept him overnight.  He argues that because VA treats 
him for his nonservice-connected diabetes, VA is also 
responsible for paying the unauthorized medical expenses 
incurred for treatment of the disorder on the dates in 
question. 

At his November 2002 hearing before the undersigned, the 
veteran testified that he was transported to a private 
facility in April 1997 after he experienced diabetic shock; 
he indicated that he requested the ambulance to transport him 
to a VA medical facility instead, but that the ambulance 
personnel determined that the private facility was closer.  
The veteran testified that on arriving at the private 
hospital he again requested transfer to a VA medical 
facility, but that he was instead held overnight.  The 
veteran acknowledged that service connection is not in effect 
for diabetes or any other disorder, but he explained that he 
had received VA medical treatment for his diabetes around the 
time of the April 1997 incident.

Analysis

According to 38 U.S.C.A. § 1728, payment or reimbursement of 
unauthorized hospital care or medical services may only be 
made if certain, and very specific, criteria are met.  It 
must primarily be shown that the treatment was: for a 
service-connected disability; for a condition that is 
aggravating a service-connected disability; for any 
disability where the veteran has a total disability permanent 
in nature from a service-connected disability; or for any 
illness, injury, or dental condition in the case of a veteran 
participating in a VA vocational rehabilitation program.  
Failure to satisfy at least one of these criteria precludes 
VA from paying unauthorized medical expenses incurred at a 
private hospital.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  
See also Zimick v. West, 11 Vet. App. 45, 49 (1998).  

The veteran does not satisfy the above criteria, as the 
evidence shows, and the veteran does not dispute, that 
service connection is not in effect for any disability, and 
that while he began participating in a state-sponsored 
program of vocational rehabilitation after April 1997, he 
clearly was not participating in a program of VA vocational 
rehabilitation in April 1997.  Moreover, while he may have 
received gratuitous medical treatment by VA for his 
nonservice-connected diabetes, there is no provision of law 
or regulation which obligates or permits VA to pay or 
reimburse him for unauthorized medical expenses on account of 
that gratuitous medical treatment.  Lastly, VA is not 
responsible for the failure of the ambulance or private 
facility to honor his request to transfer him to a VA 
facility, and the veteran does not otherwise contend that a 
VA facility authorized his treatment by a non-VA hospital.  
Accordingly, there is no basis to establish entitlement to 
payment or reimbursement under 38 U.S.C.A. § 1728 and 38 
C.F.R. § 17.120.

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. 
§§ 17.1000-1002 (2004).  Section 1725 was enacted as part of 
the Veterans Millennium Health Care and Benefits Act, Public 
Law 106-177, 113 Stat. 1556.  To be eligible for 
reimbursement under this Act the veteran has to satisfy all 
of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition of 
such a nature that a prudent layperson would have 
reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health (this standard would be met if there were an 
emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) 
that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect 
the absence of immediate medical attention to result in 
placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, or 
serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them before 
hand would not have been considered reasonable by a 
prudent layperson (as an example, these conditions would 
be met by evidence establishing that a veteran was 
brought to a hospital in an ambulance and the ambulance 
personnel determined that the nearest available 
appropriate level of care was at a non-VA medical 
center);

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency evaluation and 
treatment is for a continued medical emergency of such a 
nature that the veteran could not have been safely 
discharged or transferred to a VA or other Federal 
facility (the medical emergency lasts only until the 
time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, 
the veteran was enrolled in the VA health care system 
and had received medical services under authority of 38 
U.S.C. Chapter 17 within the 24-month period preceding 
the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or in 
part, for the emergency treatment (this condition cannot 
be met if the veteran has coverage under a health-plan 
contract but payment is barred because of a failure by 
the veteran or provider to comply with the provisions of 
that health-plan contract, e.g., failure to submit a 
bill or medical records within specified time limits, or 
failure to exhaust appeals of the denial of payment);

(h) * * * * *

(i) The veteran is not eligible for reimbursement under 
38 U.S.C. 1728 for the emergency treatment provided...

See 38 C.F.R. § 17.1002 (2004).

The Veterans Millenium Health Care and Benefits Act was 
enacted November 30, 1999, and took effect 180 days after the 
date of enactment, or May 29, 2000.  See Pub. L. No. 106-117, 
Title I, Subtitle B, § 111, 113 Stat. 1556.  The Act did not 
make any provision for reimbursement of unauthorized medical 
expenses incurred prior to May 29, 2000.  Similarly, a VA 
interim final rule implementing the provision of the Veterans 
Millenium Health Care and Benefits Act provides that the 
effective date of the rule is May 29, 2000; the rule states 
that because May 29, 2000, is the effective date of 38 U.S.C. 
§ 1725, VA would make retroactive payments or reimbursements, 
as appropriate, for qualifying emergency care furnished on or 
after that date (italics added).  See 66 Fed. Reg. 36,467 
(2001).  The final rule implementing the Act did not include 
any relevant changes to the interim final rule.  See 68 Fed. 
Reg. 3,401 (2003). 

In this case, the Veterans Millenium Health Care and Benefits 
Act, and 38 U.S.C.A. § 1725, was enacted and became effective 
well after the veteran incurred the medical expenses at issue 
in April 1997.  Congress provided section 1725 with an 
explicit effective date of May 29, 2000, preventing 
retroactive application prior to that date.  Likewise, VA's 
Secretary has established an effective date for the 
implementing regulations that clearly do not permit their 
retroactive application to the facts of this case.  The Board 
consequently concludes that the provisions of 38 U.S.C.A. 
§ 1725 are not applicable to the veteran's claim.

The Board notes that the veteran believes that his 
unauthorized medical expenses may be paid or reimbursed 
pursuant to 38 U.S.C.A. § 1724 (West 2002).  That statutory 
provision contemplates treatment by VA medical facilities or 
contracted facilities abroad; it clearly is not pertinent to 
the treatment at issue.

In sum, the provisions of 38 U.S.C.A. § 1728 are not 
applicable to the veteran's claim in the absence of a 
service-connected disability, the provisions of 38 U.S.C.A. 
§ 1725 are not applicable because the medical expenses at 
issue were incurred years before the effective date of that 
provision's enactment, and there is otherwise no statutory or 
regulatory provision which permits VA to pay or reimburse the 
unauthorized medical expenses claimed by the veteran.  Since 
there is no legal basis of entitlement for the payment or 
reimbursement of unauthorized medical expenses incurred from 
April 27, 1997, to April 28, 1997, in this case, the claim 
must be denied as legally insufficient. 


ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred from April 27, 1997, to April 28, 
1997, is denied. 





	                        
____________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


